UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: July 1, 2010 – September 30, 2010 Item 1.Schedule of Investments. ADAMS HARKNESS SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2010 (Unaudited) AFA Shares Security Description Value Common Stock - 98.8% Biotechnology - 2.4% Ardea Biosciences, Inc. (a) $ Incyte Corp., Ltd. (a) NPS Pharmaceuticals, Inc. (a) Pharmasset, Inc. (a) Business Services - 6.2% Innerworkings, Inc. (a) K12, Inc. (a) Kenexa Corp. (a) Rackspace Hosting, Inc. (a) Radiant Systems, Inc. (a) SuccessFactors, Inc. (a) The Advisory Board Co. (a) Chemicals - 2.7% Polypore International, Inc. (a) Communications Equipment - 7.7% Acme Packet, Inc. (a) Aruba Networks, Inc. (a) Ixia (a) Riverbed Technology, Inc. (a) Consumer Discretionary - 13.6% BJ's Restaurants, Inc. (a) Buffalo Wild Wings, Inc. (a) CROCS, Inc. (a) Deckers Outdoor Corp. (a) Grand Canyon Education, Inc. (a) Life Time Fitness, Inc. (a) Lululemon Athletica, Inc. (a) OpenTable, Inc. (a) P.F. Chang's China Bistro, Inc. Shutterfly, Inc. (a) Steven Madden, Ltd. (a) Under Armour, Inc., Class A (a) Consumer Retail - 7.8% 99 Cents Only Stores (a) AnnTaylor Stores Corp. (a) Chico's FAS, Inc. G-III Apparel Group, Ltd. (a) Gordmans Stores, Inc. (a) hhgregg, Inc. (a) Talbots, Inc. (a) The Childrens Place Retail Stores, Inc. (a) Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. (a) Vitamin Shoppe, Inc. (a) Zumiez, Inc. (a) Consumer Services - 0.7% MakeMyTrip, Ltd. (a) MWI Veterinary Supply, Inc. (a) Consumer Staples - 0.7% SunOpta, Inc. (a) Energy - 7.1% Brigham Exploration Co. (a) Complete Production Services, Inc. (a) EnerNOC, Inc. (a) Lufkin Industries, Inc. Newpark Resources, Inc. (a) Oasis Petroleum, Inc. (a) Rosetta Resources, Inc. (a) Health-Care - 4.2% DexCom, Inc. (a) HeartWare International, Inc. (a) Volcano Corp. (a) Zoll Medical Corp. (a) Health-Care Services - 7.3% HMS Holdings Corp. (a) Medidata Solutions, Inc. (a) Nektar Therapeutics (a) NxStage Medical, Inc. (a) Salix Pharmaceuticals, Ltd. (a) SXC Health Solutions Corp. (a) Industrials - 10.1% Ameresco, Inc., Class A (a) Atlas Air Worldwide Holdings, Inc. (a) Commercial Vehicle Group, Inc. (a) Cytec Industries, Inc. Fuel Systems Solutions, Inc. (a) Globe Specialty Metals, Inc. Hexcel Corp. (a) Kraton Performance Polymers, Inc. (a) Ladish Co., Inc. (a) Old Dominion Freight Line, Inc. (a) Portfolio Recovery Associates, Inc. (a) Titan Machinery, Inc. (a) Universal Display Corp. (a) Westport Innovations, Inc. (a) Semiconductors and Semiconductor Equipment - 4.2% Applied Micro Circuits Corp. (a) Atmel Corp. (a) Cavium Networks, Inc. (a) Cirrus Logic, Inc. (a) Mindspeed Technologies, Inc. (a) Veeco Instruments, Inc. (a) Software - 6.4% Ariba, Inc. (a) BroadSoft, Inc. (a) LogMeIn, Inc. (a) TIBCO Software, Inc. (a) Ultimate Software Group, Inc. (a) Technology - 17.2% Calix, Inc. (a) comScore, Inc. (a) Concur Technologies, Inc. (a) Entropic Communications, Inc. (a) Finisar Corp. (a) Fortinet, Inc. (a) IntraLinks Holdings, Inc. (a) Isilon Systems, Inc. (a) Netscout Systems, Inc. (a) NetSuite, Inc. (a) QLIK Technologies, Inc. (a) RealD, Inc. (a) RF Micro Devices, Inc. (a) Sapient Corp. Sonic Solutions, Inc. (a) Sycamore Networks, Inc. Transportation - 0.5% JetBlue Airways Corp. (a) Total Common Stock (Cost $8,908,879) Total Investments - 98.8% (Cost $8,908,879)* $ Other Assets & Liabilities, Net – 1.2% Net Assets – 100.0% $ (a) Non-income producing security. *Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2010. Valuation Inputs Investments in Securities Level 1 – Quoted Prices $ Level 2 – Other Significant Observable Inputs - Level 3 – Significant Unobservable Inputs - Total Investments $ The Level 1 inputs displayed in this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. THE BEEHIVE FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2010 (Unaudited) Shares Security Description Value Common Stock - 98.4% Basic Materials - 2.3% FMC Corp. $ Consumer Discretionary - 9.9% Comcast Corp., Class A The Walt Disney Co. Time Warner, Inc. Consumer Staples - 11.8% CVS Caremark Corp. Nestle SA, ADR Unilever PLC, ADR Energy - 12.3% Apache Corp. Devon Energy Corp. Kinder Morgan Management, LLC (a) Financials - 16.0% ACE, Ltd. AON Corp. Axis Capital Holdings, Ltd. State Street Corp. Health Care Equipment and Services - 12.4% Baxter International, Inc. Hologic, Inc. (a) St. Jude Medical, Inc. (a) Industrials - 1.9% Cooper Industries PLC Information Technology - 1.8% The Western Union Co. Pharmaceuticals, Biotechnology and Life Sciences - 12.2% Johnson & Johnson Life Technologies Corp. (a) Thermo Fisher Scientific, Inc. (a) Technology - 17.8% Broadridge Financial Solutions, Inc. Check Point Software Technologies, Ltd. (a) Google, Inc., Class A (a) Microsoft Corp. Oracle Corp. Total Common Stock (Cost $57,538,995) Short-Term Investments - 3.8% Money Market Funds - 3.8% Fidelity Institutional Cash Money Market Fund, 0.25% (b) (Cost $2,469,763) Total Investments - 102.2% (Cost $60,008,758)* $ Other Assets & Liabilities, Net – (2.2)% ) Net Assets – 100.0% $ ADR American Depository Receipt LLC Limited Liability Company PLC Public Limited Company (a) Non-income producing security. (b) Represents 7-day effective yield as of September 30, 2010. *Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2010. Level 1 Level 2 Level 3 Total Common Stock Basic Materials $ $ - $ - $ Consumer Discretionary - - Consumer Staples - - Energy - - Financials - - Health Care Equipment and Services - - Industrials - - Information Technology - - Pharmaceuticals, Biotechnology & Life Sciences - - Technology - - Money Market Fund - - TOTAL $ $ $ - $ THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. LOU HOLLAND GROWTH FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2010 (Unaudited) AFA Shares Security Description Value Common Stock - 98.5% Consumer Discretionary - 12.4% Amazon.com, Inc. (a) $ Costco Wholesale Corp. Kohl's Corp. (a) NIKE, Inc., Class B The Walt Disney Co. Wal-Mart Stores, Inc. Yum! Brands, Inc. Consumer Staples - 6.4% Diageo PLC, ADR H.J. Heinz Co. Mead Johnson Nutrition Co. PepsiCo, Inc. The Procter & Gamble Co. Energy - 16.8% Exxon Mobil Corp. Halliburton Co. Noble Corp. Occidental Petroleum Corp. QEP Resources, Inc. Range Resources Corp. Southwestern Energy Co. (a) Financial Services - 9.2% Berkshire Hathaway, Inc., Class B (a) BlackRock, Inc. IHS, Inc., Class A (a) TD Ameritrade Holding Corp. (a) Visa, Inc., Class A Health Care - 10.1% Covidien PLC Genzyme Corp. (a) Hospira, Inc. (a) Laboratory Corp. of America Holdings (a) Materials & Processing - 2.2% Praxair, Inc. Producer Durables - 10.8% Automatic Data Processing, Inc. Expeditors International of Washington, Inc. Honeywell International, Inc. MSC Industrial Direct Co. Roper Industries, Inc. United Parcel Service, Inc., Class B United Technologies Corp. Waters Corp. (a) Technology - 30.6% Adobe Systems, Inc. (a) American Tower Corp., Class A (a) Apple, Inc. (a) Cisco Systems, Inc. (a) Citrix Systems, Inc. (a) Google, Inc., Class A (a) Intel Corp. International Business Machines Corp. Microsoft Corp. QUALCOMM, Inc. Total Common Stock (Cost $40,878,893) Total Investments - 98.5% (Cost $40,878,893)* $ Other Assets & Liabilities, Net – 1.5% Net Assets – 100.0% $ ADR American Depository Receipt PLC Public Limited Company (a) Non-income producing security. *Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2010. Valuation Inputs Investments in Securities Level 1 – Quoted Prices $ Level 2 – Other Significant Observable Inputs - Level 3 – Significant Unobservable Inputs - Total Investments $ The Level 1 inputs displayed in this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. POLARIS GLOBAL VALUE FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2010 (Unaudited) Shares Security Description Value Common Stock - 98.8% Australia - 1.4% BHP Billiton, Ltd., ADR $ Austria - 1.4% Andritz AG Belgium - 1.9% KBC Groep NV (a) Solvay SA, Class A Canada - 1.4% Methanex Corp. Cyprus - 0.3% ProSafe SE Finland - 4.4% Kone Oyj, Class B Konecranes Oyj YIT Oyj France - 5.3% Christian Dior SA Imerys SA Technip SA Transgene SA (a) Germany - 9.9% BASF SE Demag Cranes AG (a) Hannover Rueckversicherung AG Muenchener Rueckversicherungs AG Symrise AG Tognum AG Wincor Nixdorf AG India - 2.3% Infosys Technologies, Ltd., ADR State Bank of India, GDR Ireland - 4.5% Anglo Irish Bank Corp., Ltd. (a)(b) - CRH PLC Greencore Group PLC Smurfit Kappa Group PLC (a) Italy - 1.6% Trevi Finanziaria SpA Japan - 7.4% Asahi Breweries, Ltd. Iino Kaiun Kaisha, Ltd. Kansai Electric Power Co., Inc. KDDI Corp. MEIJI Holdings Co., Ltd. Nippon Yusen KK (a) Showa Denko KK Norway - 1.7% Camillo Eitzen & Co. ASA (a) DnB NOR ASA South Africa - 2.1% Metorex, Ltd. (a) Sasol, Ltd. South Korea – 2.4% Samsung Electronics Co., Ltd. SK Telecom Co., Ltd. 4,210,516 Sweden - 5.9% Autoliv, Inc. Duni AB, Class A Investor AB, Class B Svenska Handelsbanken AB, Class A Switzerland - 1.4% Novartis AG Thailand - 1.8% Thai Oil PCL United Kingdom - 6.3% Barratt Developments PLC (a) BBA Aviation PLC Bellway PLC Lloyds TSB Group PLC (a) Persimmon PLC (a) Taylor Wimpey PLC (a) United States - 35.4% Allete, Inc. Ameris Bancorp (a) AMETEK, Inc. Astoria Financial Corp. Brooks Automation, Inc. (a) Carter's, Inc. (a) Colony Bankcorp, Inc. (a) Frontier Communications Corp. General Dynamics Corp. H.J. Heinz Co. Independent Bank Corp. International Bancshares Corp. Mac-Gray Corp. Marathon Oil Corp. NextEra Energy, Inc. Peoples Bancorp, Inc. Praxair, Inc. Quest Diagnostics, Inc. Questcor Pharmaceuticals, Inc. (a) Southwest Bancorp, Inc. The Chubb Corp. The J.M. Smucker Co. Toro Co. UnitedHealth Group, Inc. Univest Corp. of Pennsylvania Verizon Communications, Inc. Webster Financial Corp. WellPoint, Inc. (a) WESCO International, Inc. (a)(c) Total Common Stock (Cost $199,886,352) Principal Security Description Rate Maturity Value Short-Term Investments - 0.0% Certificates of Deposit - 0.0% $ Middlesex Federal Savings Bank % 11/26/11 Stoneham Savings Bank 11/24/11 Total Certificates of Deposit (Cost $62,788) Total Short-Term Investments (Cost $62,788) Total Investments in Securities - 98.8% (Cost $199,949,140)* $ VE Contracts Security Description Strike Price Exp. Date Value Call Options Written - (0.0)% Wesco International, Inc. (Premiums Received $(39,809)) 10/10 Total Call Options Written – (0.0)% (Premiums Received $(39,809))* Other Assets & Liabilities, Net – 1.2% Net Assets – 100.0% $ ADR American Depository Receipt GDR Global Depository Receipt PCL Public Company Limited PLC Public Limited Company (a) Non-income producing security. (b) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $0 or 0.0% of net assets. (c) Subject to call option written by the Fund. As of September 30, 2010, the Fund had the following forward currency contracts outstanding: Contracts to Purchase/(Sell) Settlement Date Settlement Value Net Unrealized Appreciation (Depreciation) 371,832 Norwegian Krone 10/01/10 $ ) $ ) 517,267 Norwegian Krone 10/04/10 ) ) 180,228 Norwegian Krone 10/05/10 ) Unrealized gain (loss) on forward currency contracts $ ) *Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2010. Level 1 Level 2 Level 3 Total Investments in Securities at Value: Common Stock Australia $ $ - $ - $ Austria - - Belgium - - Canada - - Cyprus Finland - - France - - Germany - - India - - Ireland - - Italy - - Japan - - Norway - - South Africa - - South Korea - - Sweden - - Switzerland - - Thailand - - United Kingdom - - United States - - Certificates of Deposit - - Total Investments in Securities at Value $ $ $ - $ Other Financial Instruments**: Call Options Written ) - - ) Forward Currency Contracts - ) - ) Total Other Financial Instruments $ ) $ ) $ - $ ) ** Other Financial Instruments are derivative instruments not reflected in the Total Investments in Securities, such as call options written which are reported at their market value at period end date and forward currency contracts which are valued at the unrealized appreciation (depreciation) of the instrument. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive and Principal Financial Officers have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: November 19, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: November 19, 2010 By: /s/ Karen Shaw Karen Shaw, Principal Financial Officer Date: November 19, 2010
